Title: To George Washington from Meshech Weare, 2 April 1781
From: Weare, Meshech
To: Washington, George


                        
                            Sir
                            Hampton falls Aprl 2d 1781
                        
                        I am honord with the Receipt of Your Excellencys favor of the 12th Ulto, Respecting sending forward the
                            Recruits, Raisd in this State. Our General Assembly being Siting, I immediately laid your Letter before them, whereupon
                            they gave immediate Orders, to the Officers Appointed to Receive the new Recruits, at the Several places of Rendezvous in
                            this State, to forward them to the Army as Speedily as possible. I am not Able to inform your Excellency, what number of
                            Recruits are raisd in the State, As the Mustermasters have not as yet made their Returns; One of the Officers Appointed
                            to Receive And send forward the men, has informed me, that he had forty Ready to march, And expected a like number more
                            would be Ready in a few Days. And I am in hopes, that the Orders now given by the General Court, will have their effect,
                            that the whole may be Speedily sent forward, tho’ I cannot but Express to your Excellency, my fears that we shall fall
                            short of the number Orderd to be Raisd, by Reason of a Defection of a great number of Towns in the Counties of Cheshire,
                            & Grafton, in the western parts of the State, who have of late denied the Jurisdiction of this State, And are
                            negotiating with Vermont (so Called) to joyn with them. I take the liberty to inclose to your Excellency, the Act of this
                            State, for Raising the Men, And no Exertions will be wanting On the part of the State, to Compleat Our Quota: And I will
                            inform you, what number are Raisd As soon as the Mustermasters make their Returns.
                        with Respect to Cloathing it will be impossible to procure it before the Recruits must March But Our Board of
                            war have express Orders to provide And forward it as Speedily As Possible. I have the honor to be with every Sentiment of
                            Esteem And Respect Yr Excellencys Most Obt Humle Sert
                        
                            Meshech Weare

                        
                    